DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/request for Reconsideration after a Non-Final Rejection filed on 21 October 2022.
Claims 1 – 2, 6 – 7, and 9 are pending.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2022 has been entered.
	
Drawings
The drawings were received on 21 October 2022.  These drawings are acceptable.


Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andel (US 2010/0000749 A1).


    PNG
    media_image1.png
    361
    768
    media_image1.png
    Greyscale
Please note, in accordance to MPEP 2131.01, Velling (Limits and Fits: https://fractory.com/limits-and-fits/) is used to show that a circumferential clearance not disclosed in the reference is inherent.

Regarding claim 1, Andel discloses an impact rotary tool comprising: a driver ([0032], ll. 1 – 5; “a drive motor”); a spindle (10, fig. 1) rotated by the driver;  an anvil (36, fig. 2) disposed in front of the spindle in a rotation axis direction (26, fig. 1);  a first hammer (20, fig. 1) structured to apply a rotation force to the anvil in a circumferential direction about a rotation axis of the spindle ([0039], ll. 1 – 4); and a second hammer (22, fig. 1) structured to apply, to the first hammer (20) having applied the rotation force to the anvil (82), a rotation force in the circumferential direction (in the direction about the axis of 26, fig. 1); wherein, the first hammer is rotatable around a rotation axis (rotation axis of 26, fig. 1) of the spindle ([0032], ll. 12 – 15 describes control part 20 rotates about the rotation axis of 26 as shown in fig. 1) and is movable in the rotation axis direction ([0032], ll. 12 – 15 describes control part 20 moving in axial direction 26 as shown in fig. 1), the second hammer has an internal space (The interior or internal space of rotating mass 22, best shown in fig. 4) for accommodating the first hammer, and the first hammer is connected to the second hammer by a connection structure (The connection or engagement structure of the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) wherein the connection structure is a structure in which a convex portion provided on an outer circumferential surface of the first hammer (the convex portion of impact cheeks 24 of control part 20, fig. 1) movably disposed in a concave portion provided on an inner circumferential surface of the second hammer (the concave portion of grooves 28).
Andel does not specify that the first hammer is connected to the second hammer by a connection structure having a circumferential clearance.
However, it is inherent that the first hammer is connected to the second hammer by a connection structure having a circumferential clearance in order for the first hammer to move relative to the second hammer as evidenced in Velling (Limits and Fits).  In the section, “Limits and Fits”, ll. 1 – 3 of Velling describes an engineering fit referring to the clearance between two mating parts and a clearance fit is the engineering fit wherein the two parts can move relative to each other and in the section, “Clearance Fits”, ll. 1 – 2 describes that with the clearance fit, the shaft is always smaller than the hole leaving room for sliding and rotational movement.  In the instant application, [0033] of Andel describes the impact cheeks 24 of the control part 20 engaging the grooves 28 of the rotating mass 22 such that the control part 20 can move in the axial direction within the rotating mass 22.  Since the control part 20 moves in the axial direction within the rotating mass 22 via the impact cheeks 24/grooves 28, then a circumferential clearance or clearance fit inherently exists between the control part 20 and the rotating mass 22 so that the control part 20 and the rotating mass 22 can move relative to each other.  For clarification purposes, the examiner illustrates the circumferential clearance or clearance fit between the control part 20 and the rotating mass 22 in the examiner’s drawing of the front view of the control part 20 and the rotating mass 22.  Please note, the circumferential clearance or clearance fit between the control part 20 and the rotating mass 22 would likewise include a circumferential clearance or clearance fit between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22.  
Andel does not specify that the circumferential clearance is determined according to a motor rotation speed during a tightening work.
However, it is inherent that the circumferential clearance is determined according to a motor rotation speed during a tightening work as evidenced in Velling (Limits and Fits).  In the section, “Clearance Fits”, the subsections, “Free Running Fit” and “Close Running Fit”, describes two different sizes of clearance fit wherein a free running fit is suitable for high running speeds and a close running fit is good at withstanding moderate running speeds.  Thus, the selection of the clearance fit between two parts (i.e. the control part 20 and the rotating mass 22 of Andel) is determined, in part, according to the running speed or the motor rotation speed of the motor.
Since the first hammer is connected to the second hammer by a connection structure having an inherent circumferential clearance as reasoned above, the second hammer 22 has an impact on the first hammer 20 in contact with the anvil 36. [0032] describes the control part 20 can move, relative to the drive shaft 10, both in an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 and [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as the rotating mass 22 travels across the circumferential clearance or clearance fit between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22, the rotating mass 22 would impact the control part 20.  [0039] describes rotating mass 22 provides impact energy to anvil 36 in addition to the impact energy provided by control part 20 wherein the examiner deems in order for the rotating mass 22 to provide impact energy to anvil 36, rotating mass 22 must impact control part 20 while control part 20 is in contact with anvil 36 to transfer the impact energy of rotating mass 22 to anvil 36.

Regarding claim 6, Andel discloses the circumferential clearance (The circumferential clearance or clearance fit between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is set so that the second hammer (22, fig. 1) has an impact on the first hammer (20, fig. 1) after a predetermined time elapses from when the first hammer has an impact on the anvil (36, fig. 2) ([0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 wherein [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as the rotating mass 22 travels across the circumferential clearance or clearance fit between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22, the rotating mass 22 would impact the control part 20 in the same direction as control part 20 impacted anvil 36).

Regarding claim 9, Andel discloses the circumferential clearance (The circumferential clearance or clearance fit between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is set so that the second hammer (22, fig. 1) has an impact on the first hammer (20, fig. 1) after a predetermined time elapses from when the first hammer has an impact on the anvil (36, fig. 2) ([0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 wherein [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as the rotating mass 22 travels across the circumferential clearance or clearance fit between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22, the rotating mass 22 would impact the control part 20 in the same direction as control part 20 impacted anvil 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (US 2010/0000749 A1), in view of Otani et al. (JP 2015–193062), hereinafter Otani.

Regarding claim 2, Andel discloses the invention as disclosed in claim 1.
Andel does not explicitly disclose after the first hammer has an impact on the anvil to reduce a circumferential clearance between the anvil and a tightened member, the second hammer has an impact on the first hammer.
However, Otani teaches a rectangular shaft portion (31, fig. 1) on an anvil (3, fig. 1) and a socket (4, fig. 1) having a square hole (41, fig. 1) for attachment to the rectangular shaft portion of the anvil wherein when the first hammer (2, fig. 1) has an impact on the anvil, a circumferential clearance ([0028], ll. 278 – 279; “a clearance between the angular shaft portion 31 of the output shaft 3 and the angular hole 41 of the socket 4”) between the anvil and a tightened member ([0024], ll. 239 – 242; “a bolt”) is reduced ([0028], ll. 286 – 288 describes when or at the same time anvil 3 is hit by hammer 2, the corners of rectangular shaft portion 31 of output shaft 3 strikes the inner surface of square hole 41 of socket 4 wherein the examiner deems when the corners of rectangular shaft portion 31 of output shaft 3 strikes the inner surface of square hole 41 of socket 4 as shown in fig. 10, the a circumferential clearance between the anvil and the bolt retained in the socket is reduced) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Otani with the invention of Andel, such that anvil 36 of Andel would acquire a rectangular shaft portion and a socket having a square hole for attachment to the rectangular shaft portion of the anvil, when control part 20 of Andel has an impact on anvil 36 of Andel, the circumferential clearance between the anvil and the bolt retained in the socket would be reduced as described in Otani.  Moreover, when or at the same time control part 20 of Andel impacts the anvil 36 of Andel and causes the corners of the rectangular shaft portion of anvil 36 to strike the inner surface of the square hole of the socket as described in Otani, control part 20 of Andel would be temporarily stopped wherein the rotating mass 22 of Andel would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as rotating mass 22 travels across the circumferential clearance or clearance fit between control part 20 and rotating mass 22, rotating mass 22 would impact control part 20.  Thus, rotating mass 22 impacts control part 20 after control part 20 has an impact on anvil 36 to reduce a circumferential clearance between the anvil 36 and the bolt).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact rotary tool, as disclosed by Andel, with a rectangular shaft portion on an anvil and a socket having a square hole for attachment to the rectangular shaft portion of the anvil wherein when the first hammer has an impact on the anvil, a circumferential clearance between the anvil and a tightened member is reduced, as taught by Otani, with the motivation to provide a socket and an attachment means between the socket and the anvil of the rotary impact tool to couple the rotary impact tool and the tightened member such that rotational impact energy is applied to the tightened member from the anvil through the socket.

Regarding claim 7, Andel discloses the invention as recited in claim 1.
Andel does not explicitly disclose a torque sensor structured to detect a torque of the anvil or the first hammer.
However, Otani teaches a torque sensor (7, fig. 1) structured to detect a torque of the anvil or the first hammer ([0025], ll. 246 - 247 describes torque sensor 7 detects the torque of output shaft 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact rotary tool, as disclosed by Andel, with a torque sensor structured to detect a torque of the anvil or the first hammer, as taught by Otani, with the motivation to deactivate the impact mechanism when the torque value detected by the torque sensor reaches a set torque value so that the tightened member is not overly tightened ([0027], ll. 269 – 272).

Response to Arguments
Applicant's arguments, filed 21 October 2022, with respect to the rejection of claims 1 – 6 and 8 - 9 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues:
At a minimum, Andel fails to disclose that the connection structure is a structure in which a convex portion or a concave portion provided on an outer circumferential surface of the first hammer movably disposed in a concave portion or a convex portion provided on an inner circumferential surface of the second hammer with the circumferential clearance which is determined according to a motor rotation speed during a tightening work, when viewed from the axial direction, and the second hammer has an impact on the first hammer in contact with the anvil, as recited by claim 1. 
 

In response to Applicant’s argument that Andel fails to disclose the limitation, “the circumferential clearance which is determined according to a motor rotation speed during a tightening work”, the examiner maintains the circumferential clearance or clearance fit between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel is inherent to the structure due to how the convex portion of impact cheeks 24 and concave portion of grooves 28 move relative to each other in the rotary impact tool of Andel.  Moreover   
"To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). 
It is old and well known in engineering practices that engineering fits are used as part of geometric dimensioning and tolerancing when a part or assembly is designed for the part or assembly to function. In engineering terms, the engineering fit is the clearance between two mating parts, and the size of this clearance determines whether the parts can, at one end of the spectrum, move or rotate independently from each other or, at the other end, are temporarily or permanently joined.  In the instant case, impact cheeks 24 and grooves 28 would have a clearance fit so that the two parts could move independently of each other, wherein without the clearance fit between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel, the impact tool of Andel would not function.  Thus, the clearance fit is inherent between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel in order for the impact tool of Andel to function.  Moreover, the type of clearance fit is determined, in part, by the running speed or, in the case of Andel, by the motor rotation speed. As shown in Velling and the ANSI B4.2-1978, different sizes of clearance fit are used depending on the running speed of the two part moving relative to each other.  Thus, the selection of the clearance fit between two parts (i.e. the control part 20 and the rotating mass 22 of Andel) is determined, in part, according to the running speed or the motor rotation speed of the motor that moves the two parts relative to each other.

    PNG
    media_image2.png
    624
    836
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                             4 November 2022


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731